  Case 5:19-cv-05168-TLB Document 2     Filed 09/04/19 Page 1 of 45 PageID #: FILED
                                                                              2
                                                                       US DISTRICT COURT
                                                                       WESTERN DISTRICT
                                                                         OF ARKANSAS
                         UNITED STATES DISTRICT COURT                     Sep 4, 2019
                     FOR THE WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION                    OFFICE OF THE CLERK

 NORTHPORT HEALTH SERVICES OF
 ARKANSAS, LLC d/b/a SPRINGDALE HEALTH
 AND REHABILITATION CENTER; NWA
 NURSING CENTER, LLC d/b/a THE MAPLES,                                                 PLAINTIFFS

 v.                                    19-5168
                                  No. ______________

 UNITED STATES DEPARTMENT OF HEALTH
 AND HUMAN SERVICES; ALEX M. AZAR II, in
 his official capacity as Secretary of the United States
 Department of Health and Human Services;
 CENTERS FOR MEDICARE & MEDICAID
 SERVICES, SEEMA VERMA, in her official
 capacity as the Administrator of the Centers for
 Medicare & Medicaid Services                                                       DEFENDANTS


                                          COMPLAINT

       Northport Health Services of Arkansas, LLC d/b/a Springdale Health and Rehabilitation

Center (“Springdale”) and NWA Nursing Center, LLC d/b/a the Maples (“The Maples”)

(collectively, “Plaintiffs”) bring this complaint for declaratory and injunctive relief against

Defendants United States Department of Health and Human Services (“HHS”); Alex M. Azar II,

in his official capacity as Secretary of HHS; the Centers for Medicare & Medicaid Services

(“CMS”); and Seema Verma, in her official capacity as Administrator of CMS (collectively,

“Defendants”). In support thereof, Plaintiffs state the following:

                                  NATURE OF THE ACTION

       1.      Plaintiffs file this action to vindicate their rights under federal law, including the

Federal Arbitration Act (“FAA”), 9 U.S.C. §§1-16, to enter into arbitration agreements. The

Supreme Court has repeatedly upheld and enforced those rights and has pointedly rejected a federal

agency’s attempt to defeat the FAA’s “liberal federal policy favoring arbitration agreements,”
  Case 5:19-cv-05168-TLB Document 2               Filed 09/04/19 Page 2 of 45 PageID #: 3



Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U. S. 1, 24 (1983), through strategic

use of regulatory authority, see Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612 (2018) (rejecting National

Labor Relations Board’s attempt to nullify arbitration agreements). Simply put, because of the

FAA, arbitration cannot be treated as a second-class form of dispute resolution. See, e.g., Kindred

Nursing Ctrs. Ltd. P’ship v. Clark, 137 S. Ct. 1421, 1424 (2017) (applying DIRECTV, Inc. v.

Imburgia, 136 S. Ct. 463, 465 (2015), which in turn applied Buckeye Check Cashing, Inc. v.

Cardegna, 546 U.S. 440, 443 (2006)). Nonetheless, despite this statutory law and precedent,

Defendants have spent the past several years trying to weaken arbitration in the context of long-

term care facilities, such as nursing homes.

       2.      In 2016, Defendants promulgated a rule prohibiting Medicare-participating skilled

nursing facilities (“SNFs”) and Medicaid-participating nursing facilities (“NFs”) from entering

into pre-dispute arbitration agreements with residents at their facilities, even if the agreements

would be beneficial to their residents. See Ex. 1 (Medicare and Medicaid Programs; Reform of

Requirements for Long-Term Care Facilities, 81 Fed. Reg. 68,688 (October 4, 2016) (the “Original

Arbitration Rule”)). The Original Arbitration Rule was challenged in federal court and promptly

enjoined as fundamentally inconsistent with the FAA. See Am. Health Care Ass’n v. Burwell, 217

F. Supp. 3d 921 (N.D. Miss. 2016). In particular, the Northern District of Mississippi barred

Defendants’ enforcement of the rule because, among other failings, Defendants were purporting

to use their “authority in an unprecedented manner to enact a Rule which raises serious concerns

under both the FAA and under general separation of powers principles.” Id. at 944.

       3.      Defendants did not appeal that injunction. Instead, they opted to open another

round of notice-and-comment rulemaking to amend the Original Arbitration Rule. The CMS

Administrator signed the amended rule on February 13, 2019, and the final rule was received in



                                                 2
  Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 3 of 45 PageID #: 4



the Office of the Federal Register on July 10, 2019. Defendants then issued the Amended

Arbitration Rule on July 19, 2019. See Ex. 2 (Medicare and Medicaid Programs; Revision of

Requirements for Long-Term Care Facilities; Arbitration Agreements, 84 Fed. Reg. 34,718 (July

19, 2019) (the “Amended Arbitration Rule”)). Unless preliminarily enjoined by this Court, the

Amended Arbitration Rule will go into effect on September 16, 2019.

       4.      As explained in greater detail below, the Amended Arbitration Rule is just as

unlawful as the Original Arbitration Rule. Indeed, the differences between the rules are more

cosmetic than material. For instance, the Amended Arbitration Rule still prevents long-term care

facilities from requiring agreement to arbitrate as a condition for admission, even though such

agreements benefit both facilities and residents. Because the government has long taken the view

that existing residents cannot be forced to enter arbitration agreements, the “new” Rule still

effectively prevents long-term care facilities from insisting on pre-dispute arbitration agreements.

At the same time, the Amended Arbitration Rule imposes new requirements—such as a 30-day

rescission right—that apply only to arbitration, not to other contractual terms.

       5.      Those and other aspects of the Amended Arbitration Rule continue to violate the

FAA, which does not tolerate rules that single out arbitration agreements for specially disfavored

treatment. See, e.g., Kindred Nursing, 137 S. Ct. at 1425 (“Because that rule singles out arbitration

agreements for disfavored treatment, we hold that it violates the FAA.”). Indeed, the only material

legal developments since the Original Arbitration Rule was invalidated are the Supreme Court’s

Kindred Nursing and Epic decisions, which underscored that federal agencies’ administrative

preferences cannot trump the FAA and that the FAA applies with full force in the context of long-

term care facilities. The Amended Arbitration Rule also exceeds Defendants’ authority under both

the Medicare Act and Medicaid Act, neither of which empowers Defendants to regulate alternative



                                                 3
  Case 5:19-cv-05168-TLB Document 2               Filed 09/04/19 Page 4 of 45 PageID #: 5



dispute resolution. To the contrary, Congress has repeatedly refused to grant Defendants the power

to regulate arbitration agreements. But even if Defendants had such authority, despite Congress’

failure to delegate it, the Amended Arbitration Rule would still be unlawful. The Amended

Arbitration Rule unreasonably deprives this important industry and the countless residents it serves

of many of the benefits of arbitration, including lower costs, lower prices, and enhanced care, and

also marks the reversal of the government’s prior pro-arbitration policy without justification.

       6.      Accordingly, Plaintiffs respectfully request that the Court enter a declaratory

judgment that the Amended Arbitration Rule is unlawful, stay the effective date of the rule, and

preliminarily and permanently enjoin Defendants from enforcing it.           As the district court

recognized when it enjoined the Original Arbitration Rule, Defendants are engaged in what is

essentially a rearguard action against the FAA and the Supreme Court’s decisions upholding that

statute’s pro-arbitration mandate. The Court thus has “a duty to ensure that defendants are not

seeking to exercise power that is properly reserved for Congress.” Am. Health Care Ass’n, 217 F.

Supp. 3d at 939.

                                            PARTIES

       7.      Plaintiff Northport Health Services of Arkansas, LLC d/b/a Springdale Health and

Rehabilitation Center is an Arkansas company located in Springdale, Arkansas. Its address is 102

North Gutensohn Road, Springdale, AR 72762. Springdale is a 140-bed skilled nursing facility

that participates in the Medicare and Medicaid programs. Springdale is party to a Medicare

provider agreement with CMS that authorizes Springdale to be paid by Medicare for care and

services delivered to beneficiaries of the Medicare program. Springdale also is party to a separate

Medicaid provider agreement with The Arkansas Department of Human Services that authorizes

Springdale to be paid by Arkansas Medicaid for care and services delivered to beneficiaries of the

State of Arkansas’s Medicaid program.

                                                 4
  Case 5:19-cv-05168-TLB Document 2                 Filed 09/04/19 Page 5 of 45 PageID #: 6



       8.      Springdale requires prospective residents to assent to an agreement to arbitrate as a

condition for admission—i.e., it will generally not enter into a contractual relationship with a

potential resident (or that potential resident’s legal representative) absent an agreement to arbitrate

any disputes that may arise. Springdale does this because it believes that arbitration is a superior

form of dispute resolution, in that it is equally fair to all parties but also is simpler and less

expensive.    A uniform dispute-resolution policy, moreover, allows Springdale to achieve

economies of scale, which results in lower costs and greater efficiency. If allowed to do so,

Springdale would continue to require entering into an arbitration agreement as a condition for

admission.

       9.      Springdale does not categorically give its residents 30-days to rescind their

contracts and would continue that practice if the law did not require otherwise. A per se right to

rescission increases costs and administrative burdens and results in less predictable relationships.

Springdale also instructs its admission staff to provide the same explanation of the arbitration

provision to each prospective resident and his or her family and would continue that practice if the

law did not require otherwise. Springdale does not have a retention period for arbitration decisions,

and would continue that practice if the law did not require retention for a longer period. If

Springdale were to lose federal reimbursement through the Medicare and Medicaid programs, it

would become insolvent and be forced to close.

       10.     NWA Nursing Center, LLC d/b/a The Maples is an Arkansas company with its

headquarters in Springdale, Arkansas. Its address is 6456 Lynchs Prairie Cove, Springdale, AR

72762. The Maples is party to a Medicare provider agreement with CMS that authorizes The

Maples to be paid by Medicare for care and services delivered to beneficiaries of the Medicare

program. The Maples also is party to a separate Medicaid provider agreement with the Arkansas



                                                  5
  Case 5:19-cv-05168-TLB Document 2                 Filed 09/04/19 Page 6 of 45 PageID #: 7



Department of Human Services that authorizes The Maples to be paid by Arkansas Medicaid for

care and services delivered to beneficiaries of the State of Arkansas’s Medicaid program.

       11.      The Maples is a 140-bed skilled nursing facility that participates in the Medicare

and Medicaid programs. The Maples enters into arbitration agreements with its residents because

it believes that arbitration is a superior form of dispute resolution, in that it is equally fair to all

parties but also is simpler and less expensive.

       12.     The Maples does not categorically give its residents 30-days to rescind their

contracts and would continue that practice if the law did not require otherwise. A per se right to

rescission increases costs and administrative burdens and results in less predictable relationships.

This facility also instructs its admission staff to provide the same explanation of the arbitration

provision to each prospective resident and his or her family and would continue that practice if the

law did not require otherwise. The Maples does not have a retention policy for arbitration

decisions and would continue that practice if the law did not require otherwise. If The Maples

were to lose federal reimbursement through the Medicare and Medicaid programs, it too would

become insolvent and be forced to close.

       13.      Defendant United States Department of Health and Human Services is a federal

cabinet-level department tasked by Congress with administering various healthcare-related

statutes. It is headquartered at 200 Independence Ave., S.W., Washington, DC 20201.

       14.     Defendant Alex M. Azar II is the Secretary of Health and Human Services. He

maintains offices at 200 Independence Ave., S.W., Washington, DC 20201.                  Although the

Secretary has delegated many responsibilities to CMS, he retains legal responsibility for the

Amended Arbitration Rule, which he formally approved. Secretary Azar is sued in his official

capacity.



                                                   6
  Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 7 of 45 PageID #: 8



       15.     Defendant Centers for Medicare & Medicaid Services is an agency within the

Department of Health and Human Services that administers the Medicare program and oversees

the states’ operation and administration of each states’ Medicaid program. It is headquartered at

7500 Security Boulevard, Baltimore, MD 21244.

       16.     Defendant Seema Verma is the Administrator of Centers for Medicare & Medicaid

Services. She maintains offices at 7500 Security Boulevard, Baltimore, MD 21244. Administrator

Verma is sued here in her official capacity. Administrator Verma also formally approved the

Amended Arbitration Rule.

                                 JURISDICTION AND VENUE

       17.     This Court has subject-matter jurisdiction pursuant to 28 U.S.C. §1331. This action

arises under, among other federal statutes, the Administrative Procedure Act (“APA”), 5 U.S.C.

§§702, 705, 706, and the Declaratory Judgment Act, 28 U.S.C. §§2201-02. The All Writs Act, 28

U.S.C. §1651, moreover, further grants this Court authority to, among other things, enter

preliminary relief to preserve the status quo pending its review of the merits of plaintiffs’ claims.

       18.     Alternatively, if the Court determines that any legal claims asserted here arise under

the Medicare Act within the meaning of 42 U.S.C. §§405(h) and 1395ii, the Court has subject-

matter jurisdiction over those claims under 42 U.S.C. §405(g) because they have been presented

to the Secretary and because exhaustion of administrative remedies following enforcement of the

Amended Arbitration Rule would be futile.

       19.     Plaintiffs have standing because each “has been or will in fact be perceptibly

harmed by the challenged agency action.” United States v. Students Challenging Regulatory

Agency Procedures, 412 U.S. 669, 688 (1973). The Amended Arbitration Rule purports to make

unlawful business practices relating to alternative dispute resolution that Plaintiffs now engage in

and would continue to engage in but for the Amended Arbitration Rule. As explained in the

                                                  7
  Case 5:19-cv-05168-TLB Document 2                  Filed 09/04/19 Page 8 of 45 PageID #: 9



attached declarations, Plaintiffs seek judicial relief here to allow them to continue such business

practices. See Ex. 3 (Decl. of Claude E. Lee, Springdale); Ex. 4 (Decl. of John McPherson, The

Maples).

        20.     Venue is proper in this district pursuant to 28 U.S.C. §1391(e) because Plaintiffs

reside in this district, and a substantial part of the events giving rise to this action occurred in this

district. No real property is involved in the action.

                                   FACTUAL ALLEGATIONS

                             THE FEDERAL ARBITRATION ACT

        21.     The Federal Arbitration Act (“FAA”) “reflects an emphatic federal policy in favor

of arbitral dispute resolution.” Marmet Health Care Ctr., Inc. v. Brown, 565 U.S. 530, 533 (2012)

(per curiam) (quoting KPMG LLP v. Cocchi, 565 U.S. 18, 21 (2011) (per curiam)) (in turn quoting

Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 631 (1985)). Congress

enacted the FAA because it concluded that arbitration is often a faster, simpler, and less expensive

form of dispute resolution than other mechanisms.

        22.     Section 2 of the FAA states that a “written provision in … a contract evidencing a

transaction involving commerce to settle by arbitration a controversy thereafter arising out of such

contract or transaction, … shall be valid, irrevocable, and enforceable, save upon such grounds as

exist at law or in equity for the revocation of any contract.” 9 U.S.C. §2. Thus, if an arbitration

agreement is the product of “fraud” or is “unconscionab[le]”—which are well-recognized grounds

for invalidating “‘contracts generally’”—Section 2 permits courts to “invalidate” the agreement.

Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687 (1996) (quoting Perry v. Thomas, 482 U.S.

483, 493 n.9 (1987)). Otherwise, Section 2 directs that “arbitration agreements” be “‘rigorously

enforce[d]’ … according to their terms.” Am. Express Co. v. Italian Colors Rest., 570 U.S. 228,

233 (2013) (quoting Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 221 (1985)). Accordingly,

                                                   8
 Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 9 of 45 PageID #: 10



federal courts routinely reject efforts to nullify arbitration, especially where arbitration has been

singled out for less favorable treatment. In short, under the FAA, a jurisdiction cannot “target

arbitration either by name or by more subtle methods.” Lamps Plus, Inc. v. Varela, 139 S. Ct.

1407, 1418 (2019); see also Kindred Nursing, 137 S. Ct. at 1426 (“The FAA thus preempts any

state rule discriminating on its face against arbitration … And not only that: The Act also displaces

any rule that covertly accomplishes the same objective by disfavoring contracts that (oh so

coincidentally) have the defining features of arbitration agreements.”).

       23.     Applying the longstanding presumption against implied repeals of statutes, see,

e.g., Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1624 (2018); Morton v. Mancari, 417 U.S. 535,

551 (1974), the Supreme Court has explained that the FAA’s mandate that arbitration agreements

be “enforce[d] … according to their terms” can be displaced only by a “‘contrary congressional

command’” in another federal statute. CompuCredit Corp. v. Greenwood, 565 U.S. 95, 98 (2012)

(quoting Shearson/Am. Express Inc. v. McMahon, 482 U.S. 220, 226 (1987)). If another statute is

“silent” on the question of arbitration, the FAA controls. Id. at 104. That is consistent with the

general rule that “[a] party seeking to suggest that two statutes cannot be harmonized, and that one

displaces the other, bears the heavy burden of showing a clearly expressed congressional intention

that such a result should follow. The intention must be clear and manifest.” Epic, 138 S. Ct. at

1624 (citations and quotations omitted). A federal agency exercising delegated authority thus

cannot displace the FAA’s pro-arbitration mandate unless Congress has clearly authorized the

agency to do so. Id. at 1629.

       24.     That rule is reinforced by the reality that “when Congress wants to mandate

particular dispute resolution procedures it knows exactly how to do so. … Congress has likewise

shown that it knows how to override the Arbitration Act when it wishes.” Id. at 1626 (collecting



                                                 9
Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 10 of 45 PageID #: 11



examples). When it wishes to vest federal agencies with the authority to regulate or prohibit the

use of arbitration agreements in certain industries, Congress uses unambiguous statutory language.

For example, Section 1028 of the Dodd-Frank Wall Street Reform and Consumer Protection Act

provides that, if certain conditions are met, the Consumer Financial Protection Bureau “may

prohibit or impose conditions or limitations on the use of an agreement between a covered person

and a consumer for a consumer financial product or service providing for arbitration of any future

dispute between the parties.” 12 U.S.C. §5518(b); see also, e.g., 15 U.S.C. §78o(o) (authorizing

the Securities and Exchange Commission to, “by rule, … prohibit, or impose conditions or

limitations on the use of, agreements that require customers or clients of any broker, dealer, or

municipal securities dealer to arbitrate any future dispute between them”); Department of Defense

Appropriations Act, 2010, Pub. L. No. 111-118, §8116(a), 123 Stat. 3409, 3454-55 (2009)

(prohibiting expenditure of funds unless certain government contractors and subcontractors agree

not to use or enforce particular arbitration agreements).

       25.     Congress’s judgment that arbitration merits robust protection is supported by

empirical data. Arbitration repeatedly has been shown to be fair to all sides and to be a preferable

alternative to court proceedings. For example, a 2015 survey of parties and attorneys who

participated in arbitrations under the Kaiser Foundation Health Plan’s arbitration system—which

covers more than 7 million members in California—showed that 90% of the respondents who went

through arbitrations that year reported that the arbitration system was as good or better than the

state court system. See Annual Report of the Office of the Indep. Adm’r of the Kaiser Found.

Health Plan, Inc. Mandatory Arbitration Sys. for Disputes with Health Plan Members Jan. 1, 2015

– Dec. 31, 2015 at 53-54, available at http://www.oia-kaiserarb.com/pdfs/2015-Annual-

Report.pdf. It is no mystery why arbitration is so useful. Arbitrations generally take only a matter



                                                 10
Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 11 of 45 PageID #: 12



of months to resolve, instead of the years consumed in court. Compare United States Dist.

Courts—Nat’l                 Judicial            Caseload               Profile              (2018),

https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0930.2018.pdf (as of

Sept. 2018, the average civil lawsuit took 27.3 months to reach trial), with Consumer Fin. Prot.

Bureau, Arbitration Study: Report to Congress, pursuant to Dodd-Frank Wall St. Reform &

Consumer      Prot.    Act      §1028(a)    (Mar.     2015),     at    section    5,    page       73,

http://files.consumerfinance.gov/f/201503_cfpb_arbitration-study-report-to-congress-2015.pdf

(consumer arbitrations through AAA are resolved within 180 days).

       26.     Arbitration is also procedurally simpler, which reduces the burdens on the parties,

both monetary and otherwise. Indeed, arbitration’s simplified procedures often allow individuals

to proceed without a lawyer. This aspect of arbitration is particularly beneficial to those with

smaller claims, such as a billing dispute. It may not be cost effective to pay a lawyer on an hourly,

or even a flat-fee, basis to resolve such a dispute. And many lawyers will be unwilling—because

of the small stakes and individualized facts—to take such a case on a contingency-fee basis. Yet

the complexities of judicial litigation sometimes make pursuit of these claims on a pro se basis

effectively impossible. Thus, absent arbitration, many individuals could not seek relief at all.

       27.     Arbitration is especially valuable when it is agreed upon before a dispute arises. As

one commentator has explained, post-dispute arbitration agreements “amount to nothing but a

beguiling mirage” because once a dispute has arisen, the parties’ emotional investment in the

case—and their lawyers’ self-interest—almost always prevents them from agreeing to arbitration.

Theodore J. St. Antoine, Mandatory Arbitration: Why It’s Better than It Looks, 41 U. Mich. J.L.

Reform 783, 790 (2008). Pre-dispute arbitration agreements thus create greater predictability for

everyone, resulting in lower costs.



                                                 11
 Case 5:19-cv-05168-TLB Document 2               Filed 09/04/19 Page 12 of 45 PageID #: 13



   LONG-TERM CARE FACILITIES AND THE MEDICARE AND MEDICAID ACTS

        28.    Many individuals in the United States, especially those who are elderly or disabled,

require long-term care. The nation thus has a robust marketplace of long-term health facilities that

serve those individuals to improve their health and wellbeing. The quality of care provided by

these facilities has increased in recent decades—notably, during the same time period that long-

term care facilities have routinely used arbitration agreements. See, e.g., Fairness in Nursing

Home Arbitration Act of 2008: Hearing Before the Subcomm. On Commercial & Admin. Law of

the H. Comm. on the Judiciary, 110th Cong. 33 (2008) (citing CMS data to demonstrate the

increasing quality of care at SNFs and NFs since the early 2000s in terms of staffing levels, pain

levels, and the number of quality-of-care citations issued).

        29.    Congress has enacted legislation to help pay for the costs of long-term care

facilities.

        30.    The Medicare Act, 42 U.S.C. §§1395 to 1395lll, establishes a federally funded and

federally administered health insurance program that pays for medical care provided to individuals

65 years of age and older and certain disabled individuals in SNFs. For example, the Medicare

Act covers post-hospitalization care provided in a SNF for up to 100 days during an individual’s

“spell of illness.” 42 U.S.C. §1395d(a)(2)(A). A nursing facility that wishes to care for Medicare

beneficiaries and be paid by Medicare for such care and services must enter a contract, called a

provider agreement, with CMS agreeing to comply with the payment and operating standards

established by CMS.

        31.    The Medicaid Act, 42 U.S.C. §§1396 to 1396w-5, establishes a program separate

and distinct from Medicare “for the purpose of enabling each State, as far as practicable under the

conditions in such State to furnish (1) medical assistance on behalf of families with dependent

children and of aged, blind, or disabled individuals, whose income and resources are insufficient

                                                12
Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 13 of 45 PageID #: 14



to meet the costs of necessary medical services, and (2) rehabilitation and other services to help

such families and individuals attain or retain capability for self-care….” . 42 U.S.C. §1396.

Medicaid is jointly funded by the states and the federal government. To qualify for federal funds,

states must submit a state plan to the Secretary detailing, among other things, how the state will

administer its program and the scope of covered persons and services of the state’s Medicaid

program. 42 U.S.C. §§1396 and 1396a. A state Medicaid plan must cover NF services. See id.

§§1396a(a)(10)(A), 1396d(a)(4)(A). A nursing facility that wishes to care for Medicaid

beneficiaries and be paid by the state Medicaid program for such care and services must enter a

contract, called a provider agreement, with the state Medicaid program agreeing to comply with

federal and state payment and operating standards.

       32.     The Medicare and Medicaid Acts impose similar requirements on SNFs and NFs.

The Medicare Act defines a “skilled nursing facility” as an institution that, among other things, “is

primarily engaged in providing to residents … skilled nursing care and related services for

residents who require medical or nursing care, or … rehabilitation services for the rehabilitation

of injured, disabled, or sick persons.” 42 U.S.C. §1395i-3(a)(1). The Medicaid Act uses identical

language in defining a “nursing facility,” while adding that such an institution may also be

primarily engaged in providing “health-related care and services to individuals who because of

their mental or physical condition require care and services (above the level of room and board)

which can be made available to them only through institutional facilities.” Id. §1396r(a)(1)(C).

       33.     The Medicare and Medicaid Acts impose several categories of requirements on

SNFs and NFs, including requirements related to the provision of services, 42 U.S.C. §§1395i-

3(b) (SNFs), 1396r(b) (NFs), as well as resident rights, id. §§139(c) (SNFs), 1396r(c) (NFs). The

Medicare and Medicaid Acts also impose similar requirements on SNFs and NFs “relating to



                                                 13
Case 5:19-cv-05168-TLB Document 2               Filed 09/04/19 Page 14 of 45 PageID #: 15



administration and other matters.” Id. §§1395i-3(d) (SNFs), 1396r(d) (NFs). For instance, a SNF

or NF must be “administered in a manner that enables it to use its resources effectively and

efficiently to attain or maintain the highest practicable physical, mental, and psychosocial

wellbeing of each resident.”         Id. §§1395i-3(d)(1)(A) (SNFs), 1396r(d)(1)(A) (NFs).

Administrative requirements are also imposed on SNFs and NFs with respect to facility

administrators, id. §§1395i-3(d)(1)(C) (SNFs), 1396r(d)(1)(C) (NFs); licensure, id. §§1395i-

3(d)(2) (SNFs), 1396r(d)(2) (NFs); sanitation and infection control, id. §§1395i-3(d)(3) (SNFs),

1396r(d)(3) (NFs); and compliance with applicable federal, state, and local laws, id. §§1395i-

3(d)(4)(A) (SNFs), 1396r(d)(4)(A) (NFs). The Medicare Act also provides that a SNF “must meet

such other requirements relating to the health, safety, and well-being of residents … as the

Secretary may find necessary.” Id. §1395i-3(d)(4)(B). The Medicaid Act uses nearly identical

language, specifying that NFs “must meet such other requirements relating to the health and safety

of residents … as the Secretary may find necessary.” Id. §1396r(d)(4)(B).

       34.     CMS, in turn, has promulgated a single set of regulations known as the

“Requirements for Long Term Care Facilities” (“Requirements of Participation” or “ROPs”),

which are found in 42 C.F.R. part 483, subpart B. SNFs and NFs must comply with the ROPs

with respect to all residents, not just those who are Medicare and/or Medicaid beneficiaries. CMS

first promulgated the ROPs in 1989, when the agency was known as the Health Care Financing

Administration. See Medicare and Medicaid; Requirements for Long Term Care Facilities, 54

Fed. Reg. 5316 (Feb. 2, 1989).

       35.     The Medicare and Medicaid Acts provide that determinations of compliance with

the ROPs will be made using onsite inspections known as “surveys.” 42 U.S.C. §§1395i-3(g)

(SNFs), 1396r(g)(2) (NFs). If a facility is found not to be in compliance with Medicare and/or



                                               14
Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 15 of 45 PageID #: 16



Medicaid requirements, the Secretary has discretion to impose a variety of sanctions and remedies,

including termination of the facility’s participation in the Medicare and Medicaid programs, denial

of payment, placement of a temporary manager in the facility, and imposition of civil money

penalties up to $21,393 either per incident (i.e., for each time that the deficiency occurred) or for

each day that a violation existed (i.e., from the first day that a violation occurred until the

deficiency was determined to have been eliminated). See id. §§1395i-3(h)(2) (SNFs), 1396r(h)(2)

(NFs); Adjustment of Civil Monetary Penalties for Inflation (Jan. 22, 2019).

       36.     For more than 27 years, until the Original Arbitration Rule was promulgated in

October 2016, the ROPs placed no restrictions on the use of arbitration agreements. Congress has

never granted HHS or CMS explicit or implicit authority to regulate the use of arbitration

agreements, much less to prohibit arbitration of certain types of claims or to put conditions on

when and whether arbitration agreements may be used. Neither the Medicare Act nor the Medicaid

Act addresses arbitration agreements or alternative dispute resolution—let alone clearly authorizes

HHS or CMS to regulate arbitration agreements or impose conditions on them. Thus, there is not

even a plausible argument that Congress has made its “intention … clear and manifest,” Epic, 138

S. Ct. at 1624 (internal quotations omitted), that the Medicare or Medicaid Act confers on

Defendants regulatory authority to nullify or supersede the FAA’s pro-arbitration mandate.

       37.     In fact, Congress has repeatedly rejected legislation that would have amended the

FAA to invalidate arbitration agreements between SNFs and NFs and their residents. For example,

in 2008, the House of Representatives considered the Fairness in Nursing Home Arbitration Act

of 2008, H.R. 6126, 110th Cong. That proposed legislation would have amended the FAA to

provide that pre-dispute arbitration agreements between SNFs and NFs and their residents “shall

not be valid or specifically enforceable.” Id. §2(a). House Bill 6126 received a committee hearing,



                                                 15
Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 16 of 45 PageID #: 17



see Fairness in Nursing Home Arbitration Act of 2008: Hearing Before the Subcomm. on

Commercial & Admin. Law of the House Comm. on the Judiciary, 110th Cong. (2008), and was

reported out of committee with dissenting views, see H.R. Rep. No. 110-894 (2008). The bill was

not approved by the House of Representatives or the Senate.

       38.     Notably, the then-Secretary of HHS, Michael O. Leavitt, formally opposed House

Bill 6126. See H.R. Rep. No. 110-894, at 13-15 (reproducing Letter from Michael O. Leavitt,

Sec’y of Health & Human Servs., to House Comm. on the Judiciary (July 29, 2008)). Secretary

Leavitt explained that pre-dispute arbitration agreements between SNFs and NFs and their

residents “do not hinder the Administration’s ability to take enforcement action against nursing

homes providing poor quality care.” Id. at 13. Secretary Leavitt further explained that “[f]or the

past eighty years, the federal government has consistently found that arbitration may be a favorable

method of resolving disputes and, in some instances, may be preferable to litigation. In enacting

the [FAA] in 1925, Congress stated a clear preference for arbitration in resolving controversies

arising out of contracts or transactions involving interstate commerce.” Id.

       39.     The same year that it did not enact House Bill 6126, the Senate considered the

Fairness in Nursing Home Arbitration Act, S. 2838, 110th Cong. (2008). Like House Bill 6126,

Senate Bill 2838 would have amended the FAA to provide that pre-dispute arbitration agreements

between SNFs and NFs and their residents “shall not be valid or specifically enforceable.” Id.

§3(4). Senate Bill 2838 also received a formal hearing, see S. 2838, the Fairness in Nursing Home

Arbitration Act: Joint Hearing Before the Subcomm. on Antitrust, Competition Policy &

Consumer Rights of the Senate Comm. on the Judiciary, and the Senate Special Comm. on Aging,

110th Cong. (2008), and was reported out of committee with dissenting views, see S. Rep. No.

110-518 (2008). And Congress again declined to enact this proposed legislation.



                                                16
Case 5:19-cv-05168-TLB Document 2               Filed 09/04/19 Page 17 of 45 PageID #: 18



        40.     Nearly identical bills were introduced, considered, and rejected in subsequent

Congresses. See Fairness in Nursing Home Arbitration Act of 2009, H.R. 1237, 111th Cong. §2(a)

(proposing to amend the FAA to provide that pre-dispute arbitration agreements between SNFs

and NFs and their residents “shall not be valid or specifically enforceable”); Fairness in Nursing

Home Arbitration Act, S. 512, 111th Cong. §3(b) (2009) (same); Fairness in Nursing Home

Arbitration Act of 2012, H.R. 6351, 112th Cong. §2(a) (same). Congress thus has thoroughly—

and repeatedly—considered whether to regulate or prohibit the use of arbitration agreements

between SNFs and NFs and their residents, and each time has declined to embrace that approach.

                              THE PELOVITZ MEMORANDUM

        41.     It is not just Congress that has recognized that the ordinary rules of arbitration

should apply in the context of the contractual relationships between long-term care facilities and

their residents. CMS itself previously reached that same conclusion. In particular, in 2003, CMS

issued a nationwide memorandum to federal and state officials involved in the regulatory oversight

of SNFs and NFs. See Ex. 5 (Memorandum from Steven A. Pelovitz, Dir., Survey & Certification

Grp., Ctrs. for Medicare & Medicaid Servs., to HHS Survey & Certification Grp. Reg’l Office

Mgmt., et al. (Jan. 9, 2003) (“Pelovitz Memorandum” or “Pelovitz Mem.”)). The stated purpose

of the Pelovitz Memorandum was to “address [CMS’s] position regarding binding arbitration

between nursing homes and prospective or current residents, in response to recent marketplace

practices.” Id. at 1.

        42.     In relevant part, the Pelovitz Memorandum explained that “[u]nder Medicare,

whether to have a binding arbitration agreement is an issue between the resident and the nursing

home.” Pelovitz Mem. at 1. “Under Medicaid,” CMS stated that it would “defer to State law as

to whether or not such binding arbitration agreements are permitted subject to the concerns we

have where Federal regulations may be implicated.” Id. At the same time, CMS stated that it

                                                17
Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 18 of 45 PageID #: 19



believed that current residents of SNFs and NFs could not be obligated to sign arbitration

agreements if they had not done so prior to admission. Id. at 2. The Pelovitz Memorandum also

confirmed that the “existence of a binding arbitration agreement does not in any way affect the

ability of the State survey agency or CMS to assess citations for violations of certain regulatory

requirements, including those for Quality of Care.” Id.

       43.     As explained above, then-Secretary Levitt further reinforced this view in his 2008

letter to Congress, which also concluded that arbitration in this context can be beneficial to the

public, including facility residents, and should not be prohibited.

                           THE ORIGINAL ARBITRATION RULE

       44.     In July 2015, CMS published a notice of proposed rulemaking soliciting comments

on numerous potential revisions to the ROPs. See Medicare & Medicaid Programs; Reform of

Requirements for Long-Term Care Facilities; Proposed Rule, 80 Fed. Reg. 42,168 (July 16, 2015).

CMS proposed adding language to the ROPs that would regulate the manner in which SNFs and

NFs enter into arbitration agreements with their residents and solicited comments on whether it

should ban SNFs and NFs from using arbitration agreements altogether. See id. at 42,211, 42,242,

42,264-65. CMS explained that it had included the regulation of arbitration agreements in the

proposed rule to address unspecified “concerns” raised by unidentified “stakeholders.” See id. at

42,241. CMS did not even mention the FAA, much less explain how it could prohibit the use of

arbitration agreements entirely consistent with the FAA.

       45.     To comment meaningfully on CMS’s arbitration proposals, the American Health

Care Association (“AHCA”) submitted a request to CMS under the Freedom of Information Act,

5 U.S.C. §552, asking CMS to produce a copy of the “concerns” raised by “stakeholders” that the

agency had referenced. CMS responded by informing AHCA that there was only one such

document in CMS’s files: a three-year-old letter submitted to CMS by the American Association

                                                 18
Case 5:19-cv-05168-TLB Document 2               Filed 09/04/19 Page 19 of 45 PageID #: 20



for Justice (“AAJ”), formerly known as the Association of Trial Lawyers of America (“ATLA”).

See Ex. 6 (Letter from Joseph Tripline, Dir., Div. of FOIA Analysis, Ctrs. for Medicare &

Medicaid Servs., to Lyn Bentley, Senior Dir. of Reg. Servs., Am. Health Care Ass’n (Aug. 25,

2015) (enclosing Letter from Mary Alice McLarty, Pres., Am. Ass’n for Justice, f/k/a Ass’n of

Trial Lawyers of Am., to Patrick Conway, M.D., Dir., Office of Clinical Standards & Quality,

Ctrs. for Medicare & Medicaid Servs. (Aug. 14, 2012) (“AAJ Letter”))). AAJ is an organization

that describes itself as a “voluntary national bar association whose members primarily represent

individual plaintiffs in civil actions.” Br. of Am. Ass’n for Justice as Amici Curiae in Supp. of

Resps. at 1, CompuCredit Corp. v. Greenwood, 565 U.S. 95 (2012) (No. 10-948); see also Br. of

Am. Ass’n for Justice as Amici Curiae in Supp. of Resps. at 1, AT&T Mobility LLC v. Concepcion,

563 U.S. 333 (2011) (No. 09-893) (repeating same description). Thus, CMS, in the Original

Arbitration Rule proposed to regulate arbitration between SNFs and NFs and their residents based

on concerns raised by a single stakeholder with a vested interest in preserving the ability of its

members to sue SNFs and NFs in patient care litigation and a well-documented history of

opposition to arbitration as demonstrated, inter alia, by the amicus briefs noted above.

       46.     Comments filed with the agency explained that the proposed rule ignored the FAA

and that the general language of the Medicare and Medicaid Acts permitting the Secretary to

promulgate requirements relating to resident health and safety did not supply the requisite clear

congressional command necessary to override the FAA. Filed comments also explained that many

of the statements in the proposed rule conflicted with the facts, including the assertion that

purported concerns about arbitration were driven by a recent change in business practices—an

assertion that could not be reconciled with the Pelovitz Memorandum, which had been CMS’

stated policy since 2003. Nevertheless, despite these weaknesses, HHS and CMS pushed the



                                                19
Case 5:19-cv-05168-TLB Document 2                  Filed 09/04/19 Page 20 of 45 PageID #: 21



Original Arbitration Rule through before the 2016 presidential election. The Original Arbitration

Rule was published on October 4, 2016, and was set to go into effect on November 28, 2016.

        47.    The Original Arbitration Rule barred SNFs and NFs from entering into pre-dispute

arbitration agreements with their residents, asserting that “pre-dispute arbitration clauses are, by

their very nature, unconscionable.” 81 Fed. Reg. at 68,867, 68,792 (Oct. 4, 2016). The Original

Arbitration Rule also asserted that “[n]o resident, resident representative, or facility is being denied

the opportunity to engage in arbitration to settle a dispute” because parties can still enter into

arbitration agreements after disputes arise. Id. at 68,796. Three sources of statutory authority were

given for this extraordinary action: (1) the Secretary’s power to “issue such rules as may be

necessary to the efficient administration of the functions of [HHS],” id. at 68,791 (citing 42 U.S.C.

§§1302, 1395hh); (2) the Secretary’s power under the Medicare and Medicaid Acts to “require

[SNFs and NFs] to ‘meet such other requirements relating to the health, safety, [and well-being]

of residents … as the Secretary may find necessary,’” id. (quoting 42 U.S.C. §§1395i-3(d)(4)(B)

and 1396r(d)(4)(B)); and (3) the Secretary’s power to “establish” patient “right[s],” id. (citing 42

U.S.C. §§1395i-3(c)(1)(A)(xi) and 1396r(c)(1)(A)(xi)).

        48.    On October 17, 2016, before the Original Arbitration Rule could go into effect,

AHCA, the Mississippi Health Care Association, and several long-term care facilities filed a

complaint seeking judicial review in the U.S. District Court for the Northern District of

Mississippi. Those plaintiffs sought a preliminary injunction to enjoin the Secretary of HHS and

the Acting Administrator of CMS from enforcing the rule pending judicial review.

        49.    On November 7, 2016, the Northern District of Mississippi preliminarily enjoined

the Secretary and Acting Administrator from enforcing the Original Arbitration Rule. The court

concluded that all four of the requirements for a preliminary injunction were met:



                                                  20
Case 5:19-cv-05168-TLB Document 2             Filed 09/04/19 Page 21 of 45 PageID #: 22



           A.      As to likelihood of success, the court concluded that the government’s

    analysis was, among other failings, “fundamentally illogical,” and that the precedent cited

    by the plaintiffs “present[ed] significant legal hurdles for defendants.” Am. Health Care

    Ass’n v. Burwell, 217 F. Supp. 3d 921, 930-31 (N.D. Miss. 2016). Specifically, the court

    addressed whether the rule: (i) was barred by the FAA; (ii) was authorized by the Medicare

    or Medicaid Acts; (iii) was arbitrary and capricious; and/or (iv) violated the Regulatory

    Flexibility Act (“RFA”). The court readily found that Plaintiffs were likely to succeed in

    their challenge.

                   (i)    To begin, the court stressed that the U.S. Supreme Court’s

           “statement that the FAA was ‘designed to promote arbitration’ and its ruling on the

           basis of the ‘objectives of Congress’ makes it seem likely that the Supreme Court

           would provide some significant degree of scrutiny to CMS’ decision to ban a

           particular form of arbitration, even if that ban did not affect existing contracts.” Id.

           at 931 (quoting AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 345 (2011)).

           The court also concluded that CompuCredit’s holding “that the FAA’s mandate that

           arbitration agreements be ‘enforce[d] … according to their terms’ can be displaced

           only by a ‘contrary congressional command’ in another statute. … presents further

           significant difficulties for defendants,” id. at 932 (quoting CompuCredit, 565 U.S.

           at 98), and emphasized that any reliance on a purported “disparity in bargaining

           power” is “problematic in light of the Supreme Court’s 2013 decision in … Italian

           Colors ….” Id. at 933 (citing Am. Express Co. v. Italian Colors Rest., 570 U.S.

           228, 233 (2013)).




                                             21
Case 5:19-cv-05168-TLB Document 2            Filed 09/04/19 Page 22 of 45 PageID #: 23



                  (ii)    Regarding the Medicare and Medicaid Acts, the district court

          explained that the rule may conflict with “basic separation of powers principles.”

          Id. at 935; see also id. at 934 (“Congress’ failure to enact positive legislation should

          not serve as an excuse for the executive branch to assume powers which are

          properly reserved for the legislative branch.”); id. at 939 (“[T]his case raises serious

          separation of powers concerns ….”). The court reasoned that CMS’s authority over

          “‘health and safety’” and to “establish ‘other right[s]’ to ‘protect and promote the

          rights of each resident’” is too “vague” to supersede the FAA’s specific mandate.

          Id. at 938. The court also placed weight on the fact that Congress has rejected calls

          to regulate arbitration, reasoning that this evidence is “particularly strong,” and

          “certainly seems relevant in determining whether a federal agency which asserts

          extraordinarily broad powers, pursuant to a vague statutory mandate, actually had

          the authority it claims to have had.” Id. at 935-36; see also id. at 936 (“Congress

          has made it clear that it knows how to grant a federal agency the authority to limit

          arbitration agreements, and it has done so with plain and unambiguous language.

          This causes this court to regard CMS’ argument that certain vague language in its

          own enabling legislation has the same effect with considerable skepticism.”).

          Although expressing sympathy for the agency’s goals, the court could not bless

          such an “unprecedented” and “breathtakingly broad assertion of authority.” Id. at

          939.

                 (iii)   The district court also concluded that if the Original Arbitration Rule

          somehow were consistent with statutory authority, an assumption that the court

          deemed quite “unlikely,” then it would be difficult for plaintiffs to show that the



                                            22
Case 5:19-cv-05168-TLB Document 2             Filed 09/04/19 Page 23 of 45 PageID #: 24



           rule was arbitrary and capricious. Id. at 940. But the court also agreed that “the

           administrative record” was not “particularly strong.” Id. Earlier in its analysis,

           moreover, the court observed that the Original Arbitration Rule was largely

           grounded in “anecdotes” offered by self-interested commentators rather than real

           “[e]mpirical evidence.” Id. at 939.

                   (iv)    Although acknowledging the “coherence” of the plaintiffs’

           argument that the rule would “‘impose significant costs’” on long-term care

           facilities that should have been considered under the RFA, the district court

           concluded that this alternative ground for an injunction was insufficient. Id. at 941.

           The court noted, however, that its view of the RFA was only tentative, and stressed

           that “overall,” the plaintiffs had established a likelihood of success on the merits.

           Id. at 942.

           B.      The district court had no difficulty concluding that the Original Arbitration

    Rule would irreparably harm plaintiffs. In fact, the court found “it virtually certain that

    plaintiffs will, in fact, suffer at least some irreparable harm if the Rule goes into effect …

    and is later held unlawful. Indeed, it is difficult to imagine that a Rule requiring nursing

    homes across the country to change their business practices in important ways would not

    produce at least some harmful effects which are incapable of being remedied after the fact.”

    Id. at 942 (emphasis in original); see also id. (“On the most obvious level, nursing homes

    will lose signatures on arbitration contracts which they will likely never regain. Moreover,

    this court agrees with plaintiffs that ‘provider Plaintiffs and other SNFs and NFs would

    incur immediate, substantial administrative expenses. Admission agreements would need

    to be revised, and staff would require retraining on admissions and dispute-resolution



                                             23
Case 5:19-cv-05168-TLB Document 2                 Filed 09/04/19 Page 24 of 45 PageID #: 25



       procedures.’”). Thus, the court concluded that this factor “clearly” favored the plaintiffs.

       Id.

               C.      The district court also concluded that the balance of harms supported an

       injunction. The court agreed with the plaintiffs since the Original Arbitration Rule likely

       “violates the FAA and exceeds the agencies’ statutory authority, … ‘[t]here is no harm in

       delaying implementation of an invalid rule.’” Id. (quoting Nat’l Fed’n of Indep. Bus. v.

       Perez, No. 5:16-cv-00066-C, 2016 WL 3766121, at *45 (N.D. Tex. June 27, 2016)). The

       court also found “CMS’ position on the third and fourth preliminary injunction factors …

       significantly weakened by the fact that” while long-term care facilities had been using

       arbitration agreements, “until recently, [CMS] declined to oppose nursing home arbitration

       as a matter of agency policy.”         Id. at 943.     The court also again reiterated the

       “unprecedented” nature of the government’s assertion of authority, explaining that a

       “federal agency which seeks to use its authority in an unprecedented manner to enact a

       Rule which raises serious concerns under both the FAA and under general separation of

       powers principles should reasonably expect the courts to carefully examine it before it goes

       into effect.” Id. at 944.

               D.      Finally, as to the public interest, the district court expressed alarm that HHS

       and CMS were usurping the role of Congress, reasoning that whatever one’s views of

       arbitration, the Constitution’s “basic” division of powers is “even more important than the

       arbitration of issues.” Id. Accordingly, the court “conclude[d] that the fourth preliminary

       injunction factor, like the other three, favors plaintiffs.” Id. at 946.

       50.     The Northern District of Mississippi thus preliminarily enjoined HHS and CMS

from enforcing the Original Arbitration Rule. Although recognizing that Congress could change



                                                  24
Case 5:19-cv-05168-TLB Document 2               Filed 09/04/19 Page 25 of 45 PageID #: 26



the law regarding arbitration, the court expressed considerable doubt that Congress had done so,

and the court was “unwilling to play a role in countenancing the incremental ‘creep’ of federal

agency authority beyond” what Congress had authorized. Id.

                          THE AMENDED ARBITRATION RULE

       51.     Defendants did not appeal the Northern District of Mississippi’s injunction.

Instead, on December 9, 2016, Defendants “issued a nationwide instruction to State Survey

Agency Directors, directing them not to enforce the 2016 final rule’s prohibition of pre-dispute,

binding arbitration provisions during the period that the court-ordered injunction remained in

effect.” Ex. 1 (Amended Arbitration Rule, 84 Fed. Reg. at 34,718). Defendants further concluded

that additional “analysis of the arbitration provisions was warranted.” Id.

       52.     On June 8, 2017, Defendants published a proposed rule in the Federal Register

seeking comments on whether the Original Arbitration Rule should be amended. See Medicare &

Medicaid Programs; Revision of Requirements for Long-Term Care Facilities: Arbitration

Agreements, 82 Fed. Reg. 26,649 (June 8, 2017). Among other changes, Defendants proposed

removing the prohibition on pre-dispute, binding arbitration agreements. Defendants explained

that they had “reconsidered” their earlier position, and returned to their original view “that

arbitration agreements are, in fact, advantageous to both providers and beneficiaries because they

allow for the expeditious resolution of claims without the costs and expense of litigation.” Id. at

26,651.

       53.     In response to the proposed rule, individuals, organizations, and government

officials filed comments.    For example, the AHCA offered a detailed explanation of why

maintaining the prohibition on pre-dispute arbitration would be unlawful and harmful to the public.

AHCA explained, for instance, that “[f]orcing SNFs/NFs to abandon the use of arbitration

agreements as a condition of receiving Medicare and Medicaid funds amounts to a ban on

                                                25
Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 26 of 45 PageID #: 27



arbitration because SNFs/NFs across the country would be driven into insolvency if deprived of

that funding,” and that arbitration is often superior to “litigation, as confirmed by both empirical

evidence and common sense.” Ex. 7 (Letter from Mark Parkinson, Pres. & Chief Exec. Officer,

Am. Health Care Ass’n, to Seema Verma, Adm’r, Ctrs. for Medicare & Medicaid Servs. (Aug. 7,

2017)) (“AHCA Comments”) at 14.           The U.S. Chamber of Commerce also filed detailed

comments, explaining, among other things, “that CMS lacks the legal authority to impose such

restrictions” on arbitration, and that “[i]mposing additional regulatory requirements on arbitration

agreements will simply give plaintiffs’ lawyers additional ways to try to evade these agreements

by suing in court and arguing that the agreements are invalid because they supposedly fail to

comply with the general standards embodied in these proposed rules.” Ex. 8 (Letter from Lisa A.

Rickard Pres., U.S. Chamber Institute for Legal Reform, to CMS and HHS (Aug. 7, 2017))

(“Chamber of Commerce Comments”) at 3.

       54.     On July 18, 2019, Defendants published the Amended Arbitration Rule in the

Federal Register. While the rule alters a few details of the Original Arbitration Rule, it continues

to impose unique constraints on the use of arbitration agreements by long-term care facilities that

effectively preclude SNFs and NFs from insisting on pre-dispute arbitration.                  This,

notwithstanding that, a little over a year earlier, Defendants had acknowledged “that arbitration

agreements are, in fact, advantageous to both providers and beneficiaries because they allow for

the expeditious resolution of claims without the costs and expense of litigation.” 82 Fed. Reg.

26,649, 26,651 (June 8, 2017).

       55.     For instance, while the Amended Arbitration Rule no longer expressly bars all pre-

dispute arbitration agreements in the context of SNFs and NFs and their residents, it forbids SNFs

and NFs “from require[ing] any resident or his or her representative to sign an agreement for



                                                26
Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 27 of 45 PageID #: 28



binding arbitration as a condition of admission to...the facility.” 42 C.F.R. §483.70(n)(1); see 84

Fed. Reg. at 34,719. When this prohibition on insisting on an arbitration agreement as a condition

of admission is combined with CMS’ existing policy against imposing arbitration on existing

residents as a condition of continued residence, Pelovitz Mem. at 1, Defendants thus continue to

prohibit SNFs and NFs from insisting on pre-dispute arbitration as a condition of doing business.

In other words, the Amended Arbitration Rule gives a prospective resident unilateral authority to

dictate whether arbitration is part of the contract, and a SNF or NF can no longer decline to enter

into a contractual relationship with someone who refuses arbitration. Yet as with the Original

Arbitration Rule, Defendants do not and cannot claim that a prohibition on requiring arbitration as

a condition of entering into a business relationship is a principle that applies to contracts

“generally,” Doctor’s Associates, Inc. v. Casarotto, 517 U.S. 681, 687 (1996); see also Kindred

Nursing Centers Limited Partnership v. Clark, 137 S. Ct. 1421, 1426 (2017); nor do they deny that

numerous businesses in numerous contexts do, in fact, require arbitration as a condition of entering

into a business relationship pursuant to ordinary contract law.

       56.     The rule also imposes a requirement that facilities “explicitly grant the resident or

his or representative the right to rescind the agreement within 30 calendar days of signing it.” 42

C.F.R. §483.70(n)(3); see 84 Fed. Reg. at 34,719. Yet Defendants do not and cannot claim that

the absence of a 30-day rescission right is a lawful, well-recognized ground for invalidating

contracts generally. On the contrary, applying ordinary contract law, businesses in numerous

contexts refuse to categorically allow a contracting party to rescind an agreement. Moreover, the

right to rescind further underscores that CMS continues to refuse to allow SNFs and NFs to assert

the right that other businesses possess under the FAA to insist on pre-dispute arbitration as a

condition of doing business.



                                                27
Case 5:19-cv-05168-TLB Document 2                 Filed 09/04/19 Page 28 of 45 PageID #: 29



       57.     The Amended Arbitration Rule also provides that a facility “must explicitly state

that neither the resident or his or her representative is required to sign an agreement for binding

arbitration as a condition of admission to…the facility.” 42 C.F.R. §483.70(n)(2)(iv); see 84 Fed.

Reg. at 34,719. The arbitration agreement must also be “explained to the resident and his or her

representative in a form and manner that he or she understands, including in a language that the

resident and his or her representative understands.” 42 C.F.R. §483.70(n)(2)(i); see 84 Fed. Reg.

at 34,719. Defendants, however, again do not claim that any of these requirements are “grounds

such as exist at law or in equity for the revocation of any contract.” 9 U.S.C. §2. For example,

the requirement that a resident must subjectively understand an arbitration agreement, even when

the agreement is objectively understandable, is a not principle of general contract law. Indeed,

this focus on subjective, rather than objective, understanding contradicts the general rule that

parties are presumed to know the terms of their agreements, and indeed, flips the ordinary rule. In

contract law, the party asking for an agreement to be enforced need only show an objective

meaning, while a party seeking to escape enforcement may try to show—as an affirmative

defense—that, among other things, it subjectively did not share that objective meaning. See, e.g.,

2 Williston on Contracts §6:58 (4th ed.) (“It follows from the general rule that manifested mutual

assent rather than actual mental assent is the essential element in the formation of contracts, that a

mistaken idea of one or both parties in regard to the making of an offer or acceptance will not

generally prevent the formation of a contract.         Such a mistaken idea may, under some

circumstances, be a ground for relief from enforcement of the contract. This relief, however, is in

its origin equitable, and by its nature it is a ground for avoidance of a contract already formed,

rather than a ground upon which to assert that no contract has been formed.”) (footnotes omitted).

The Amended Arbitration Rule reverses that ordinary rule.



                                                 28
Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 29 of 45 PageID #: 30



       58.     Defendants admit that empirical support for the new regulations does not exist. See

84 Fed. Reg. at 34,726 (“There is little social science research evidence demonstrating that

arbitration agreements necessarily have a negative effect on quality of care.”). The Amended

Arbitration Rule, therefore, requires facilities to retain copies of arbitration agreements and

arbitrator’s decisions for five years, supposedly so that Defendants can determine whether the

restrictions on arbitration they have already imposed are justified by evidence. See id. at 34,723

(explaining that “the requirement to retain copies of the arbitration agreement and the arbitrator’s

final decision will allow us to learn how arbitration is being used”) (emphasis added). Defendants

once more have not identified a general principle of contract law in support of this requirement.

       59.     The Amended Arbitration Rule relies on two purported grants of statutory

authority: Defendants’ authority “to promulgate regulations that are ‘adequate to protect the

health, safety, welfare, and rights of residents and to promote the effective and efficient use of

public moneys,’” and the Secretary’s power “to impose ‘such other requirements relating to the

health and safety [and well-being] of residents as [he] may find necessary.’” 84 Fed. Reg. at

34,718 (quoting 42 U.S.C. §§1395i-3(f)(1) and 1396r(f)(1)); 42 U.S.C. §§1395i-3(d)(4)(B) and

1396r(d)(4)(B)) (brackets in original, footnote omitted). Defendants no longer invoke (as they did

with the Original Arbitration Rule) the Secretary’s power to “establish” patient “right[s],” 42

U.S.C. §§1395i-3(c)(1)(A)(xi) and 1396r(c)(1)(A)(xi)).         The Amended Arbitration Rule,

moreover, selectively quotes the relevant statutes. The statutes say, in full: “It is the duty and

responsibility of the Secretary to assure that requirements which govern the provision of care in

skilled nursing facilities under this title, and the enforcement of such requirements, are adequate

to protect the health, safety, welfare, and rights of residents and to promote the effective and

efficient use of public moneys.” Id. §§1395i-3(f)(1), 1396r(f)(1) (emphasis added). Congress thus



                                                29
Case 5:19-cv-05168-TLB Document 2                 Filed 09/04/19 Page 30 of 45 PageID #: 31



has limited Defendants’ authority to the regulation of care (i.e., nursing and health care services)

provided in nursing facilities (i.e., not what happens after care is provided or outside the facility).

Dispute resolution is not care and is not provided in or by a nursing facility.

       60.     The Amended Arbitration Rule is largely based on the same policy considerations

that drove the Original Arbitration Rule. Indeed, Defendants stated that “[t]he requirements we

are finalizing in this rule are designed to accomplish the same goals as the 2016 rule, namely,

protecting resident’s rights in matters concerning the arbitration process.” 84 Fed. Reg. at 34,725.

Yet Defendants conceded that they lacked empirical data that pre-dispute arbitration agreements

are harmful to residents. See id. at 34,726 (“While some commenters state that the existence of

pre-dispute, binding arbitration agreements leads to a lower quality of care for residents, a

significant number of other commenters have stated that there is, in fact, no link between

arbitration and quality of care. At this point, all sides of the issue have credible arguments

supporting their position. However, while both sides have good arguments, as noted earlier, there

is little solid social science research evidence demonstrating that arbitration agreements

necessarily have a negative effect on quality of care.”); see also id. at 34,722 (“Many comments

were based upon anecdotal or personal experiences, and some commenters provided articles

published in various general and legal periodicals. However, there was little solid social science

research evidence to support these assertions”). Nonetheless, despite that admitted lack of

empirical evidence supporting the need for regulation, Defendants still proceeded to categorically

prohibit SNFs and NFs from requiring an arbitration agreement as a condition of admission, among

other arbitration-specific requirements and restrictions.




                                                  30
Case 5:19-cv-05168-TLB Document 2                  Filed 09/04/19 Page 31 of 45 PageID #: 32



       61.     Both the Secretary and the Administrator approved the Amended Arbitration Rule.

See id. at 34,736. The Amended Arbitration Rule is scheduled to become effective on September

16, 2019. See id. at 34,718.

          GROUNDS FOR VACATING THE AMENDED ARBITRATION RULE

       62.     The Amended Arbitration Rule exceeds Defendants’ statutory authority; is

arbitrary, capricious, an abuse of discretion, and otherwise not in accordance with law; and was

promulgated without observance of procedure required by law. Indeed, nothing in the Amended

Arbitration Rule resolves the fundamental problems that the Northern District of Mississippi

recognized when it preliminarily enjoined the Original Arbitration Rule. That the Original

Arbitration Rule expressly barred all pre-dispute arbitration, while the Amended Arbitration Rule

accomplishes that result indirectly by precluding SNF and NFs from insisting on pre-dispute

arbitration as a condition of admission, does not change the fact that the FAA authorizes long-

term care facilities to insist on arbitration as a condition of entering into contractual relationships,

just like it authorizes other businesses in other industries to require an agreement to arbitrate as a

condition of entering into contractual relationships. Defendants have no authority to undo or

supersede what Congress has enacted. Indeed, Congress has not clearly authorized Defendants to

regulate arbitration at all. And even if Defendants somehow had statutory authority, their exercise

of that authority in this rulemaking is independently unlawful as both a substantive and a

procedural matter. Notably, this case is on even stronger ground than the district court’s 2016

decision that enjoined the Original Arbitration Rule. Since that 2016 injunction, the U.S. Supreme

Court has both (1) held that unless Congress has specifically authorized it to do so, a federal agency

cannot use its regulatory authority to discourage arbitration, see Epic Sys. Corp. v. Lewis, 138 S.

Ct. 1612, 1630 (2018), and (2) confirmed that the FAA applies with full force in the specific



                                                  31
Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 32 of 45 PageID #: 33



context of long-term care facilities to bar both direct and indirect efforts to undermine arbitration

agreements, see Kindred Nursing, 137 S. Ct. at 1426.

       63.     The Amended Arbitration Rule is a final agency action subject to immediate

judicial review. There is no sound basis in law or fact for delaying judicial review of the Amended

Arbitration Rule.    Plaintiffs have presented their claims to the Secretary of HHS and the

Administrator of CMS. See Ex. 9 (letter to Secretary of HHS and Administrator of CMS). Further

recourse to agency proceedings would be futile. This pre-enforcement challenge is ripe for judicial

review, moreover, because the legal issues presented are fit for judicial resolution and because the

Amended Arbitration Rule would require an immediate and significant change in how Plaintiffs

conduct their business, with serious penalties attached to noncompliance. In short, just as the

challenge to the Original Arbitration Rule was justiciable in federal court, so is the challenge to

the Amended Arbitration Rule.

       64.     The Amended Arbitration Rule will irreparably harm Plaintiffs if it takes effect.

SNFs and NFs that decline to comply with the rule because they believe it to be illegal will be

subject to severe sanctions. Such sanctions include termination of the facility’s participation in

the Medicare and Medicaid programs, denial of payment, placement of a temporary manager in

the facility, and penalties up to $21,393 per occurrence or for each day that a violation is

determined to exist.    Those sanctions would effectively bankrupt almost any SNF or NF,

threatening the care and well-being of their residents (and future residents). That general impact,

moreover, applies specifically to Plaintiffs. See Ex. 3 (Decl. of Claude E. Lee, Springdale) ¶ 12;

Ex. 4 (Decl. of John McPherson, The Maples) at ¶ 12.

       65.     Likewise, facilities that choose to comply with the Amended Arbitration Rule out

of fear of sanctions would have to significantly change their business models. That would also



                                                 32
Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 33 of 45 PageID #: 34



harm facilities and their residents because arbitration is a fair and more convenient and efficient

mechanism for resolving disputes. Legal costs would also increase, which may result in money

that otherwise would be spent on patient care being used for insurance premiums and court fees.

This would harm the very residents that the Amended Arbitration Rule purports to aid. The

subjectivity inherent in the Amended Arbitration Rule’s new requirements, moreover, would

needlessly increase costs and invite litigation, as Plaintiffs would no longer be able to train their

staff to provide the same explanation of the arbitration provision to each prospective resident.

Allowing residents to rescind their agreements would also increase a facility’s costs, administrative

burdens, and overall unpredictability, and may divert disputes to court such that the right to

arbitration would forever be lost. Because of Defendants’ sovereign immunity, these injuries can

never be remedied.

       66.     Defendants would not suffer cognizable harm if the relief requested herein is

granted, and the public interest would be served by such relief. As the Northern District of

Mississippi correctly recognized, “‘[t]here is no harm in delaying implementation of an invalid

rule.’” Am. Health Care Ass’n v. Burwell, 217 F. Supp. 3d 921, 942 (N.D. Miss. 2016) (quoting

Nat’l Fed’n of Indep. Bus. v. Perez, No. 5:16-cv-00066-C, 2016 WL 3766121, at *45 (N.D. Tex.

June 27, 2016)). Moreover, the status quo for decades has been that requiring arbitration

agreements in this context is lawful, including the type of arbitration agreements subject to the

Amended Arbitration Rule. Defendants are hard pressed to claim that such a longstanding practice

will harm the public, especially when CMS itself has recognized in the past (and, indeed, even

now) that arbitration is beneficial. Thus, the same analysis employed by the Northern District of

Mississippi also applies here. At the same time, Defendants signed off on the Amended Arbitration

Agreement in February 2019, but did not publish it in the Federal Register until July 2019. See 84



                                                 33
Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 34 of 45 PageID #: 35



Fed. Reg. at 34736. After waiting nearly five months to publish an already finished rule,

Defendants cannot claim that urgent enforcement is necessary.

                                    CLAIMS FOR RELIEF

                           COUNT ONE
     THE AMENDED ARBITRATION RULE VIOLATES THE ADMINISTRATIVE
           PROCEDURE ACT BECAUSE IT CONTRADICTS THE FAA

       67.     Plaintiffs repeat and incorporate by reference the allegations contained in

paragraphs 1-66 above.

       68.     Pursuant to 5 U.S.C. §706, a “reviewing court shall … hold unlawful and set aside

agency action, findings, and conclusions found to be … in excess of statutory jurisdiction,

authority, or limitations” or “or otherwise not in accordance with law.” 5 U.S.C. §706(2)(C), (A).

The APA further provides that “[a] person suffering legal wrong because of agency action, or

adversely affected or aggrieved by agency action within the meaning of a relevant statute, is

entitled to judicial review thereof.” 5 U.S.C. §702.

       69.     Under the FAA, a “written provision in … a contract evidencing a transaction

involving commerce to settle by arbitration a controversy thereafter arising out of such contract or

transaction, … shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law

or in equity for the revocation of any contract.” 9 U.S.C. §2. The regulations on arbitration in the

Amended Arbitration Rule contradict ordinary principles of contract law.

       70.     Because statutory provisions must be harmonized, the Supreme Court has recently

reiterated that a federal agency cannot create exceptions to the FAA’s pro-arbitration mandate

unless Congress has clearly authorized the agency to do so with express statutory language. See

Epic, 138 S. Ct. at 1624; see also, e.g., CompuCredit Corp. v. Greenwood, 565 U.S. 95, 98 (2012).

       71.     No federal statute, including the Medicare Act and Medicaid Act, contains any

language, let alone express and unambiguous language, authorizing Defendants to regulate the use

                                                34
Case 5:19-cv-05168-TLB Document 2                 Filed 09/04/19 Page 35 of 45 PageID #: 36



of arbitration agreements by long-term care facilities in ways contrary to the FAA. Indeed,

Congress has rejected proposals to revise the FAA’s pro-arbitration mandate in the context of long-

term care facilities. Thus, Defendants have no authority to impose conditions on the use of

arbitration agreements by long-term care facilities that violate the FAA.

       72.     The Amended Arbitration Rule cannot be defended on the ground that it is not a

direct regulation of arbitration, but rather an exercise of CMS’s power to place conditions on

receipt of Medicare funds. Just as the FAA prohibits agencies from regulating arbitration directly

absent clear congressional authorization, it prohibits them from regulating arbitration indirectly by

imposing a substantial disincentive on the use of arbitration. Moreover, CMS’s threat of a total

loss of Medicare or Medicaid funding and civil money penalties or other sanctions to coerce a

long-term care facility into giving up its rights under the FAA is the legal equivalent of regulation.

See, e.g., Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 582 (2012) (condemning “economic

dragooning that leaves the States with no real option but to acquiesce in the Medicaid expansion”).

       73.     The Amended Arbitration Rule’s exception for post-dispute arbitration agreements

does not suffice to vindicate the rights protected by the FAA. Even if a few residents enter into

post-dispute arbitration agreements, almost all of the cost savings afforded by binding pre-dispute

arbitration agreements will be forever lost, resulting in higher costs for long-term care facilities

and higher prices for residents. To preserve the benefits of arbitration, such facilities must be

permitted to require residents to enter into pre-dispute arbitration agreements as a condition for

admission, as Congress, through the FAA, gave them the right to do.

       74.     The Amended Arbitration Rule is precluded by the FAA’s pro-arbitration mandate

because it forbids business practices that the FAA allows. The Amended Arbitration Rule




                                                 35
Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 36 of 45 PageID #: 37



therefore is “in excess of statutory authority” and is “not in accordance with law.” Accordingly,

Plaintiffs are entitled to relief under 5 U.S.C. §§702, 706(2)(A), (C).

                             COUNT TWO
       THE AMENDED ARBITRATION RULE VIOLATES THE ADMINISTRATIVE
        PROCEDURE ACT BECAUSE IT EXCEEDS DEFENDANTS’ STATUTORY
                  AUTHORITY UNDER THE MEDICARE ACT

        75.    Plaintiffs repeat and incorporate by reference the allegations contained in

paragraphs 1-74 above.

        76.    The Amended Arbitration Rule exceeds Defendants’ statutory authority under the

Medicare Act and therefore is independently unlawful.

        77.    The Medicare Act does not contain any language, let alone express and

unambiguous language, authorizing the Secretary to regulate the use of arbitration agreements by

NFs.

        78.    The Amended Arbitration Rule cannot be based on Defendants’ authority to

prescribe regulations that are ‘‘adequate to protect the health, safety, welfare, and rights of

residents and to promote the effective and efficient use of public moneys’’ or to promulgate “such

other requirements relating to the health, safety, and well-being of residents” of SNFs “as the

Secretary may find necessary.” 42 U.S.C. §§1395i-3(d)(4)(B), (f)(1). These general provisions

do not authorize Defendants to regulate the terms of dispute resolution between SNFs and

residents, which are unrelated to residents’ health, safety, or well-being. Any suggestion to the

contrary offered by Defendants is devoid of legal and evidentiary support.

        79.    Because the Medicare Act does not authorize the rule, the Amended Arbitration

Rule is “in excess of statutory authority” and is “not in accordance with law.” Accordingly,

Plaintiffs are entitled to relief under 5 U.S.C. §§702, 706(2)(A), (C).

                            COUNT THREE
       THE AMENDED ARBITRATION RULE VIOLATES THE ADMINISTRATIVE

                                                 36
Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 37 of 45 PageID #: 38



       PROCEDURE ACT BECAUSE IT EXCEEDS DEFENDANTS’ STATUTORY
                 AUTHORITY UNDER THE MEDICAID ACT

       80.     Plaintiffs repeat and incorporate by reference the allegations contained in

paragraphs 1-79 above.

       81.     The Amended Arbitration Rule exceeds Defendants’ statutory authority under the

Medicaid Act and therefore is independently unlawful.

       82.     The Medicaid Act does not contain any language, let alone express and

unambiguous language, authorizing the Secretary to regulate the use of arbitration agreements by

NFs.

       83.     The Amended Arbitration Rule cannot be based on Defendants’ authority to

prescribe regulations that are ‘‘adequate to protect the health, safety, welfare, and rights of

residents and to promote the effective and efficient use of public moneys’’ or to promulgate “such

other requirements relating to the health and safety of residents” of NFs “as the Secretary may find

necessary.” 42 U.S.C. §§1396r(d)(4)(B), (f)(1). These general provisions do not authorize

Defendants to regulate the terms of dispute resolution between NFs and residents, which are

unrelated to residents’ health or safety. Any suggestion to the contrary offered by Defendants is

devoid of legal and evidentiary support.

       84.     Because the Medicaid Act does not authorize the rule, the Amended Arbitration

Rule is “in excess of statutory authority” and is “not in accordance with law.” Accordingly,

Plaintiffs are entitled to relief under 5 U.S.C. §§702, 706(2)(A), (C).

                            COUNT FOUR
THE AMENDED ARBITRATION VIOLATES THE ADMINISTRATIVE PROCEDURE
ACT BECAUSE IT IS ARBITRARY, CAPRICIOUS, AND AN ABUSE OF DISCRETION

       85.     Plaintiffs repeat and incorporate by reference the allegations contained in

paragraphs 1-84 above.


                                                 37
Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 38 of 45 PageID #: 39



       86.     The Amended Arbitration Rule is arbitrary, capricious, and an abuse of discretion.

Agency action is unlawful if the agency “relied on factors which Congress has not intended it to

consider, entirely failed to consider an important aspect of the problem, offered an explanation for

its decision that runs counter to the evidence before the agency, or is so implausible that it could

not be ascribed to a difference in view or the product of agency expertise.” Motor Vehicle Mfrs.

Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). An agency also acts unlawfully

if it changes its position without “supply[ing] a reasoned analysis for the change.” Id. at 42. An

agency must at least “display awareness that it is changing position and show that there are good

reasons for the new policy.” Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016)

(quotation omitted). And “[i]n explaining its changed position, an agency must also be cognizant

that longstanding policies may have engendered serious reliance interests that must be taken into

account.” Id. (quotation omitted).

       87.     The Amended Arbitration Rule is arbitrary, capricious, and an abuse of discretion

because Defendants based their conclusions on anecdotes from self-interested sources rather than

on empirical evidence. Despite acknowledging the dearth of “solid social science research

evidence,” 84 Fed. Reg. at 34,726, Defendants nonetheless imposed fundamental changes on the

long-term care industry. Indeed, Defendants admit that the reason that the Amended Arbitration

Rule requires facilities to retain copies of arbitration decisions and agreements is to enable CMS

to determine whether regulation is even necessary. See id. at 34,723. Accordingly, as with the

Original Arbitration Rule, the Amended Arbitration Rule’s prohibitions of longstanding business

practices relating to arbitration necessarily are based on selective anecdotes rather than actual

empirical evidence demonstrating the need for regulation, collected and assessed using sound

methodological principles.



                                                38
Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 39 of 45 PageID #: 40



       88.     In fact, the overwhelming empirical evidence before Defendants confirms that there

is no need for this regulation. That evidence demonstrated that (i) arbitration is fair to all sides;

(ii) arbitration reduces the costs of dispute resolution, increasing claimants’ access to justice and

making it more likely that residents can bring claims; and (iii) residents are not required to agree

to confidentiality in order to arbitrate. See, e.g., Ex. 7 (AHCA Comments); Ex. 8 (Chamber of

Commerce Comments). The Amended Arbitration Rule is thus unlawful because Defendants’

conclusions “run[] counter to the evidence before the agency.” State Farm, 463 U.S. at 43.

       89.     The Amended Arbitration Rule is also arbitrary, capricious, and an abuse of

discretion because it is an unreasoned departure from CMS’s earlier positions, expressed in the

Pelovitz Memorandum, in Secretary Leavitt’s letter to Congress, and in the preamble to the June

8, 2017 proposal to amend the Original Arbitration Rule, that arbitration between long-term care

facilities and residents is beneficial and should be permitted. The long-term care industry has

relied on that position and entered into millions of arbitration agreements with residents. In

reliance on Pelovitz Memorandum and Secretary Leavitt’s letter to Congress, many long-term care

facilities have built their economic and pricing models on the right to require residents to enter

into pre-dispute arbitration agreements as a condition to any contractual relationship. Plaintiffs

here, for instance, have long used business practices that Defendants now purport to forbid, even

though the same agencies previously deemed them perfectly lawful.

       90.     The Original Arbitration Rule asserted that its ban on arbitration did not

“contradict” the Pelovitz Memorandum because the Original Arbitration Rule did “not in any way

prohibit the use of post-dispute arbitration agreements.” 81 Fed. Reg. at 68,792. That assertion is

untrue. The Pelovitz Memorandum “address[ed] the use of an agreement that requires disputes

between a prospective or current resident and a nursing home be resolved through binding



                                                 39
Case 5:19-cv-05168-TLB Document 2                Filed 09/04/19 Page 40 of 45 PageID #: 41



arbitration”—i.e., a pre-dispute arbitration agreement. Ex. 5 at 1 (emphasis added). The Pelovitz

Memorandum also stated that the decision whether to have any arbitration agreement was “an issue

between the resident and the nursing home.” Id. In the Original Arbitration Rule, CMS failed to

offer any reason why it departed from its earlier conclusion. The Amended Arbitration Rule,

which amends the Original Arbitration Rule, also fails to offer any reason why CMS has departed

from the agency’s earlier conclusion. Yet the Amended Arbitration Rule prohibits what the

Pelovitz Memorandum allowed.         Thus, Defendants have not adequately explained CMS’s

departure from the agency’s longstanding policy announced and explained in the Pelovitz

Memorandum.

       91.     The Original Arbitration Rule likewise asserted that its ban on arbitration did not

contradict Secretary Leavitt’s letter because the Original Arbitration Rule banned only pre-dispute

arbitration. 81 Fed. Reg. at 68,792. But that assertion was also untrue and contrary to historical

fact. Secretary Leavitt also endorsed the use of pre-dispute arbitration agreements, stating that

“[p]re-dispute arbitration agreements are an excellent way for patients and providers to control

costs, resolve disputes, and speed resolution of conflicts.” H.R. Rep. 110-894 at 13. In the Original

Arbitration Rule, CMS failed to offer any reason why it departed from Secretary Leavitt’s

conclusion. The Amended Arbitration Rule, which amends the Original Arbitration Rule, also

fails to offer any reason why CMS has departed from Secretary Leavitt’s conclusion. Thus,

Defendants have not adequately explained CMS’s departure from the agency’s longstanding policy

announced and explained in Secretary Leavitt’s letter.

       92.     Pursuant to the APA, a “reviewing court shall … hold unlawful and set aside agency

action, findings, and conclusions found to be … arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.” 5 U.S.C. §706(2)(A).



                                                 40
Case 5:19-cv-05168-TLB Document 2                  Filed 09/04/19 Page 41 of 45 PageID #: 42



        93.    The Amended Arbitration Rule is arbitrary, capricious, and an abuse of discretion.

Accordingly, Plaintiffs are entitled to relief under 5 U.S.C. §§702, 706(2)(A).

                           COUNT FIVE
     THE AMENDED ARBITRATION RULE VIOLATES THE ADMINISTRATIVE
            PROCEDURE ACT BECAUSE IT MISAPPLIES THE RFA

        94.    Plaintiffs repeat and incorporate by reference the allegations contained in

paragraphs 1-93 above.

        95.    Under the RFA, an agency rule must contain a “regulatory flexibility analysis” that

gives “a description of the steps the agency has taken to minimize the significant economic impact

on small entities consistent with the stated objectives of applicable statutes, including a statement

of the factual, policy, and legal reasons for selecting the alternative adopted in the Arbitration Rule

and why each one of the other significant alternatives to the rule considered by the agency which

affect the impact on small entities was rejected.” 5 U.S.C. §604(a)(6). The agency may omit this

analysis if “the head of the agency certifies that the rule will not, if promulgated, have a significant

economic impact on a substantial number of small entities.” 5 U.S.C. §605(b).

        96.    Defendants did not conduct that required analysis because the Secretary here

certified that the Amended Arbitration Rule would not have the requisite significant economic

impact. See 84 Fed. Reg. at 34,734 (“We are not preparing an analysis for the RFA because we

have determined, and the Secretary certifies, that this final rule will not have a significant economic

impact on a substantial number of small entities.”). Yet Defendants’ analysis did not contain any

assessment of costs or any explanation why the Amended Arbitration Rule would not have a

significant economic impact on countless long-term care facilities.

        97.    Defendants thus failed to comply with the RFA. It is indisputable that the Amended

Arbitration Rule will impose costs on long-term care facilities by requiring them to resolve

disputes more expensively in court, raising their insurance premiums (and perhaps pricing some

                                                  41
Case 5:19-cv-05168-TLB Document 2                 Filed 09/04/19 Page 42 of 45 PageID #: 43



facilities out of the insurance market altogether), and forcing them to change their longstanding

internal procedures and business practices. Indeed, the attached declarations confirm these points.

See Ex. 3 (Decl. of Claude E. Lee, Springdale); Ex. 4 (Decl. of John McPherson, The Maples).

The Amended Arbitration Rule should have acknowledged these costs and assessed whether they

would have a significant economic impact on long-term care facilities. Instead, Defendants gave

short shrift to this statutory obligation and offered no meaningful analysis at all.

       98.     Pursuant to the APA, a “reviewing court shall … hold unlawful and set aside agency

action, findings, and conclusions found to be … without observance of procedure required by law.”

5 U.S.C. §706(2)(D); see also, e.g., Nat’l Fed’n of Indep. Bus. v. Perez, 2016 WL 3766121, at *38

(N.D. Tex. June 27, 2016) (concluding that Department of Labor violated RFA by failing to

consider important costs of a rule).

       99.     By giving short shrift to the RFA’s statutory requirements, the Amended

Arbitration Rule was promulgated “without observance of procedure required by law.”

Accordingly, Plaintiffs are entitled to relief under 5 U.S.C. §§702, 706(2)(D).




                                                 42
Case 5:19-cv-05168-TLB Document 2                 Filed 09/04/19 Page 43 of 45 PageID #: 44



                                      REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court:

       A.      Provide for expeditious proceedings in this action in light of the Amended

Arbitration Rule’s September 16, 2019, effective date;

       B.      Stay the effective date of the Amended Arbitration Rule pending this Court’s entry

of a final judgment in this action;

       C.      Preliminarily enjoin the Secretary of HHS and Administrator of CMS, their

employees, and their agents from enforcing the Amended Arbitration Rule in any respect, pending

this Court’s entry of a final judgment in this action;

       D.      Enter judgment in favor of Plaintiffs;

       E.      Declare that the Amended Arbitration Rule is in excess of Defendants’ statutory

authority, arbitrary, capricious, an abuse of discretion and otherwise not in accordance with law,

and was promulgated without observance of procedure required by law.

       F.      Vacate the Amended Arbitration Rule;

       G.      Permanently enjoin the Secretary of HHS and Administrator of CMS, their

employees, and their agents from enforcing the Amended Arbitration Rule;

       H.      Award Plaintiffs attorneys’ fees and costs; and

       I.      Provide such further relief as the Court may deem just and proper.




                                                 43
Case 5:19-cv-05168-TLB Document 2   Filed 09/04/19 Page 44 of 45 PageID #: 45
Case 5:19-cv-05168-TLB Document 2   Filed 09/04/19 Page 45 of 45 PageID #: 46
